Opinion filed October 25, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00347-CR
                                        __________

                      SHAN ANTWON MITCHELL, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 385th District Court

                                    Midland County, Texas

                                 Trial Court Cause No. CR34409


                            MEMORANDUM OPINION
       Shan Antwon Mitchell appeals from two convictions of the offense of burglary of a
habitation. Mitchell had originally received deferred adjudication and was placed on community
supervision for six years in each count. After revoking Mitchell’s community supervision and
adjudicating his guilt, the trial court assessed his punishment in each count at eight years in the
Texas Department of Criminal Justice, Institutional Division. We affirm.
       In a single issue on appeal, Mitchell urges that the sentences he received were cruel and
unusual, based on his “horrendous upbringing.”         Because Mitchell never objected to the
punishment assessed either at trial or in a motion for new trial, nothing is presented for review.
TEX. R. APP. P. 33.1(a)(1)(A); see also Hernandez v. State, No. 11-09-00065-CR, 2010 WL
4148359, at *3 (Tex. App.—Eastland Oct. 21, 2010, pet. ref’d) (mem. op., not designated for
publication). We overrule Mitchell’s sole issue on appeal.
         The judgments are affirmed.




                                                                        PER CURIAM


October 25, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2




         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2